DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 1-7, 19-20 and added new claims 21-29; therefore only claims 8-18 and 21-29 remain for this Office Action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please add a period “.” at the end of claim 8 after the final word “structure”

Allowable Subject Matter
Claims 8-18 and 21-29 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 8, the prior art does not disclose of a device comprising: a first electrode component, in which said first electrode component comprises a first side portion and a second side portion; a second electrode component, in which said second electrode component comprises a proximate front side portion and a proximate back side portion; a plasma producing region; a ground connector component, wherein said ground connector component is into engagement with said second electrode component; a first dielectric segment, wherein said first dielectric segment is configured to substantially coat said second side portion of said first electrode component, and at least one of said first and second electrode components and/or first dielectric segment are configured to be protruding shapes which are roughened or patterned randomly or patterned regularly; and an electric power receiver configured to be into engagement with said first electrode component, wherein when electric power is applied to said electric power receiver, said device is operable for substantially converting gas in a proximity of said plasma producing region, into plasma; and further wherein said first electrode component and said second electrode component are separated by a predetermined distance; in which said plasma producing region is disposed between said second side portion of said first electrode component and said proximate front side portion of said second electrode component; in which a surface of said first dielectric segment facing said plasma producing region comprises at least one of: a plurality of extruded shapes, a plurality of grooved shapes, a plurality of corrugated shapes, and a plurality of fluted shapes; in which said plurality of corrugated shapes comprises at least a plurality of spherical shapes or a plurality of circular shapes glued together to form a single structure; in which said first dielectric segment further comprises a ceramic or glass material; and in which said first electrode component and said second electrode component comprises at least a coaxial arrangement of two cylinders, and said first dielectric segment comprises at least a cylindrical structure, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 10-18 are also allowed as being dependent on claim 8.
In regards to claim 9, the prior art does not disclose of a device comprising: a first electrode component, in which said first electrode component comprises a first side portion and a second side portion; a second electrode component, in which said second electrode component comprises a proximate front side portion and a proximate back side portion; a plasma producing region; a ground connector component, wherein said ground connector component is into engagement with said second electrode component; a first dielectric segment, wherein said first dielectric segment is configured to substantially coat said second side portion of said first electrode component, and at least one of said first and second electrode components and/or first dielectric segment are configured to be protruding shapes which are roughened or patterned randomly or patterned regularly; and an electric power receiver configured to be into engagement with said first electrode component, wherein when electric power is applied to said electric power receiver, said device is operable for substantially converting gas in a proximity of said plasma producing region, into plasma, further comprising a catalyst, wherein said catalyst is configured to coat said proximate back side portion of said second electrode component, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 21-29 are also allowed as being dependent on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844